Citation Nr: 9934400	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  98-13 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability evaluation for 
lumbosacral strain with degenerative changes at L5, currently 
evaluated as 20 percent disabling.  


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from June 1979 to November 
1994.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Indianapolis, Indiana (RO) which denied the benefit 
sought on appeal.  Subsequently, in July 1998, the veteran's 
claims file was transferred to the Department of Veterans 
Affairs Regional Office in Cleveland Ohio.   

REMAND

The veteran contends that the 20 percent evaluation currently 
assigned for his back disability does not reflect accurately 
the severity of his symptomatology.  The veteran's assertion 
of an increase in the severity of his symptomatology is 
sufficient to establish a well-grounded claim for a higher 
evaluation pursuant to 38 U.S.C.A. § 5107 (West 1991).  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994);  Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992).  However, a 
preliminary review of the record discloses that additional 
action is required prior to further Board review of the 
veteran's claim.

The evidence of record discloses that in a Notice of 
Disagreement (NOD) received by the RO in March 1998, the 
veteran requested "an appeal of this decision and a board 
review. (Hearing)"  Likewise, in a VA Form 9 (Appeal to 
Board of Veterans' Appeals) received by the RO in August 
1998, the veteran requested a hearing before the Board at the 
local VA office.  The veteran was never scheduled for a 
hearing and it does not appear that either of the veteran's 
requests for a hearing were ever acknowledged.  The Board 
finds that the veteran's hearing requests are still 
outstanding.  

Because the veteran's request for a hearing has not yet been 
fulfilled, this case is REMANDED to the RO for the following 
action:

The veteran should be contacted and the 
type of hearing that he is requesting 
should be clarified.  Upon clarification, 
the veteran should be scheduled for the 
requested hearing at the earliest 
opportunity.  The veteran should be 
notified in writing of the date, time and 
place of such hearing and the claims file 
should be documented to reflect such 
notification.

The purpose of the REMAND is to afford the veteran due 
process of law.  The Board intimates no opinion, favorable or 
unfavorable, as to the merits of this claim. The veteran may 
submit additional evidence in support of his claim; however, 
no further action is necessary unless otherwise notified by 
the RO.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












